Citation Nr: 1333462	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include schizoaffective disorder and depression.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esq.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985.  He had additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The file was subsequently transferred to the Roanoke, Virginia, RO.

The appeal is REMANDED to the Roanoke, Virginia, RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has psychiatric, low back, and right shoulder disabilities  are related to his service.  

Service treatment records include an April 1984 treatment note which reports the Veteran's complaints of low back pain and includes an assessment of possible lower back muscle strain.  Service treatment records also demonstrate that the Veteran sustained a fall and complained of pain in his coccyx in February 1985.  Post-service treatment records demonstrate complaints of shoulder and back pain, and degenerative changes in the thoracolumbar spine.  

Social Security Administration records demonstrate that the Veteran was found to be disabled secondary to functional psychotic and affective disorders.  

Where the evidence indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, a VA examination is in order.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 ; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran must be scheduled for VA examinations for his claimed psychiatric, low back, and right shoulder disabilities.

Significantly, the Veteran has previously failed to report to two scheduled VA examinations of the spine.  The Veteran's representative has assured the Board that the Veteran is now in a better position to attend VA examinations.  He is urged to do so.  Should the Veteran miss his examinations without showing good cause his claims will be considered on the evidence of record.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

2.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disability diagnosed is related to service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at     least as likely as not (a 50 percent or greater probability) that any low back and/or right shoulder disability diagnosed is related to service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner determines that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


